DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the pedestal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes it is assumed that the claim recitation is referring to “a pedestal”.
Claim 12 recites the limitation "the pedestal" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes it is assumed that the claim recitation is referring to “a pedestal”.
Clams 13-16 are rejected for the reasons given in claim 12 because of their dependency status from claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 105782904 A, cited by Applicant), Xu hereinafter. 
Reference is been made to the machine translation of Xu, which is attached with this communication.  
Regarding claim 1, Xu discloses a light emitting module (100, ¶ [38]), comprising a light source component (2, ¶ [42], fig. 2), and several light guide sheets (13) arranged at a periphery of the light source component (2), wherein the light source component (2) comprises several groups of light source strips (23) vertically arranged, and each group of light source strips (23) is covered with one of the light guide sheets (13).
Regarding claim 2, Xu discloses that each group of light source strips (23) and its corresponding light guide sheet (13) form a light emitting module unit, and light emitting module units are distributed uniformly on the light emitting module (100) (see fig. 3).
Regarding claim 3, Xu discloses that each group of light source strips (23) and its corresponding light guide sheet (13) form a light emitting module unit, and the light emitting module (100) is arranged in an aggregation to dispersion state from inner to outer side (see fig. 3).
claim 4, Xu discloses that the light emitting module (100) emits light at an angle of 360º (as implied on fig. 1).
Regarding claim 8, Xu discloses that each of the light source strips (23) comprises a substrate (21, ¶ [42], fig. 3), a LED light source (22) is provided on the substrate (21), and the light source component (2) comprises a light source adaptor plate which is located at a tail end of a pedestal (3, ¶ [41]); as best understood; and is connected with the substrate (21).
Regarding claim 9, Xu discloses that each of the light guide sheets (13) comprises an inner prismatic surface (not labeled) facing a light source strip (23), an outer prismatic surface (133, ¶ [46], fig. 5) opposite to the inner prismatic surface, and a first side surface (131) and a second side surface (132) which are opposite to each other and connected between the inner prismatic surface and the outer prismatic surface (133), wherein the first side and second side surfaces (131 & 132) are both total reflection surfaces, and light rays emitted from the light source (22) enter the light guide sheet (13) and then are emergent from the outer prismatic surface (133).
Regarding claim 10, Xu discloses that the outer prismatic surface (133) of the light guide sheet (13) extends to form a light emitting surface which emits light at least at an angle of 180 degrees (as implied on fig. 1).
Regarding claim 12, Xu discloses that wherein one end of each of the light guide sheets (13) has a catch snap (14, ¶ [45], fig. 2) jointed with a pedestal (3, ¶ [41]); as best understood.
Regarding claim 13, Xu discloses that the other end of each of the light guide sheets (13) has a protrusion portion (13p, herein as denoted on the figure below).  

    PNG
    media_image1.png
    356
    525
    media_image1.png
    Greyscale


Regarding claim 14, Xu discloses that the light emitting module (100) further comprises a fixing component which comprises a first fixing member and a second fixing member, wherein the first and second fixing members are located at two ends of the light guide sheets (13) and are connected with the pedestal for fixing the light guide sheets (13) to the pedestal.
Regarding claim 17, Xu discloses a lighting device, comprising a base module, and a light emitting module (100, ¶ [38]) that is assembled at one end of the base module, wherein the light emitting module (100) comprises a light source component (2, ¶ [42], fig. 2), and several light guide sheets (13) arranged at a periphery of the light source component (2), wherein the light source component (2) comprises several groups of light source strips (23) vertically arranged, and each group of light source strips (23) is covered with one of the light guide sheets (13).
Regarding claim 19, Xu discloses a method of manufacturing a light emitting module (100, ¶ [38]), comprising: providing a light source component (2¶ [42], fig. 2); arranging several light guide sheets (13) at a periphery of the light source component (2); vertically arranging several groups of light source strips (23) comprised in the light 
Regarding claim 20, Xu discloses that each of the light guide sheets (13) comprises an inner prismatic surface (not labeled) facing a light source strip (23), an outer prismatic surface (133, ¶ [46], fig. 5) opposite to the inner prismatic surface, and a first side surface (131) and a second side surface (132) which are opposite to each other and connected between the inner prismatic surface and the outer prismatic surface (133), wherein the first side and second side surfaces (131 & 132) are both total reflection surfaces, and light rays emitted from the light source enter the light guide sheet (13) and then are emergent from the outer prismatic surface (133).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 105782904 A, cited by Applicant), Xu hereinafter, in view of Gladden et al (20180087748), Gladden hereinafter.
Regarding claim 11, Xu discloses the claimed invention according to claim 9.
However, Xu fails to exemplify that parts of the first side and second side surfaces close to the inner prismatic surface are subject to laser dotting speckling 
In the same field of endeavor, Gladden discloses evidence that a silk screen structure on lightgude improves light extraction and scattering (¶ [108], fig. 26).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have parts of the first side and second side surfaces close to the inner prismatic surface are subject to laser dotting speckling spotting marking dimple depression indentation dint notch nick roughness or a silk screen in the device of Xu, in order to improves light extraction and scattering.
Allowable Subject Matter
Claims 5-7, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.  
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to the light emitting module further comprises a pedestal, and the pedestal comprises an annular side wall, wherein accommodation grooves and slots are formed to extend vertically on an outer surface of the side wall, the light source strips  are located in the accommodation grooves, and inner sides of the light guide sheets are inserted into the slots to cover the light source strips.
Regarding claims 6-7, the claims are allowable for the reasons given in claim 5 because of their dependency status from claim 5.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JOSE M DIAZ/Examiner, Art Unit 2879 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878